Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-058

                                     NOVEMBER TERM, 2013

 Dwayne Calloway                                       }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Caledonia Unit,
    v.                                                 }    Civil Division
                                                       }
                                                       }
 Andrew Pallito, Commissioner of                       }    DOCKET NO. 268-10-12 Cacv
 Department of Corrections                             }

                                                            Trial Judge: Mary M. Teachout

                          In the above-entitled cause, the Clerk will enter:

       Petitioner Dwayne Calloway appeals from the denial of his petition for a writ of habeas
corpus. Petitioner raises the same arguments that this Court considered and rejected in State v.
Cuomo, 2013 VT 101, __ Vt. __. For the reasons set forth in Cuomo, we affirm the trial court’s
decision in this case.

         Affirmed.



                                                   BY THE COURT:


                                                   _______________________________________
                                                   John A. Dooley, Associate Justice

                                                   _______________________________________
                                                   Marilyn S. Skoglund, Associate Justice

                                                   _______________________________________
                                                   Geoffrey W. Crawford, Associate Justice